Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-11, drawn to a method for operating a dispenser mapping apparatus.
Group II. Claim 12, drawn to a non-transitory computer readable recording medium.
Group III. Claims 13-23, drawn to a dispenser mapping apparatus.

Groups I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group II has separate utility such as a data transport device.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Groups II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually 
Groups I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as protein analysis.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with the applicant’s attorney Shan Wu Xing on 12/08/2021 a provisional election was made without traverse to prosecute the invention of group III, claims 13-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A copy of the foreign priority application has been electronically retrieved by the USPTO.

Drawings
Drawings 1, 7, 9, 10 and 13 are objected to as lacking clarity in the case for being readable and reproducible for publication purposes. For comparison, the acceptable text of drawings 2 and/or 3 is contrasted with the unacceptable text of drawings 1, 7, 9, 10 and 13. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input part receiving…” in claim 13. The recited limitation does not provide sufficient structure within the instant claim. The function of the “input part” is further described in claims 17 and 21. No structure is recited and the specification does not clearly identify the structure that performs the recited functions. 
“an arrangement part dividing…” in claim 13. The recited limitation does not provide sufficient structure within the instant claim. The function of the “arrangement part” is further described in claims 14, 15, 16, 18, 19 and 20. No structure is recited and the specification does not clearly identify the structure that performs the recited functions.
“a cluster part grouping…” in claim 16. The recited limitation does not provide sufficient structure within the instant claim. The function of the “cluster part” is further described in claim 17. No structure is recited and the specification does not clearly identify the structure that performs the recited functions.
“a calculation part calculating…” in claim 18. The recited limitation does not clearly identify the structure that performs the recited function. The function of the “calculation part” is further described in claim 20. No structure is recited and the specification does not clearly identify the structure that performs the recited functions.
“a mapping part arranging…” in claim 21. The recited limitation does not clearly identify the structure that performs the recited function. The function of the “mapping part” is further described in claim 22. No structure is recited and the specification does not clearly identify the structure that performs the recited functions. 
“a storage part storing…” in claim 22. The recited limitation does not clearly identify the structure that performs the recited function. Additionally, the specification does not clearly identify the structure that performs the recited functions.
“a recommendation part recommending…” in claim 23. The recited limitation does not clearly identify the structure that performs the recited function. Additionally, the specification does not clearly identify the structure that performs the recited functions. 
Note, the instant specification acknowledges the use of “hardware, software, firmware, etc.” 
as components to be implemented to the device (para [0097]). However, these generic elements by themselves are not specific to carry out the specific functionality.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noted above, the instant specification does not adequately or specifically describe and/or identify the corresponding structures that perform the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 13 -14 and 16-23, based on the 112(f) analysis above, the claims fail to comply with the written description requirement as the claimed “…parts” encompasses hardware, software, firmware, etc. (para [0097]); however, no sufficient description of the structure of hardware, software, firmware, etc. is/are provided that are required as part of the claimed apparatus. In conclusion, the claims fail to comply with the written description because the instant specification fails to clearly identify the corresponding structure that performs the functions recited in the claims.
Claim 15 is rejected under 35 U.S.C. 112(a) due to dependency to claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim limitations discussed above (see Claim Interpretation section) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The instant specification does not identify the particular structure for an “input part” as described in and depicted in Fig. 3 and para [0021], [0050]-[0052].
The instant specification does not identify the particular structure for an “arrangement part” as described in and depicted in Fig. 3 and para [0021], [0022], [0024], [0026]-[0028].
The instant specification does not identify the particular structure for a “cluster part” as described in and depicted in Fig. 3 and para [0024], [0025], [0054]-[0056].
The instant specification does not identify the particular structure for a “calculation part” as described in and depicted in Fig. 3 and para [0026], [0028], [0054], [0056], [0058].
The instant specification does not identify the particular structure for a “mapping part” as described in and depicted in Fig. 3 and para [0029], [0054], [0059] and [0084].
The instant specification does n not identify the particular structure for a “storage part” as described in and depicted in Fig. 3 and para [0018], [0030], [0050], [0053].
The instant specification does not provide sufficient structure for a “recommendation part” as described in and depicted in Fig. 3 and para [0031], [0054], [0060], [0092] and [0093].
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Regarding claims 13, 17 and 21, “information relating to…” is rendered as indefinite as failing to particularly point out to what “information relating to…” encompasses. It is unclear what the metes and bounds of information is as regards to “relating” to another element. For example, it is unclear if the information is primer or gene names, and/or an identification number associated with or assigned to a primer or gene name.
Claims 14-16, 18-20, 22 and 23 are also rejected under 35 U.S.C. 112(b) due to dependency to claim 13.

Regarding claims 13-23, the claims are drawn to an apparatus but also recite methods steps of using the apparatus. For example, the apparatus comprises an “input part” performing the method step of “receiving information” and an “arrangement part” performing the method step of “dividing a reaction plate…”. Each of the claimed “parts”, e.g. “calculation part”, “storage part”, etc., of claims 13-23 include language of performing a method step. See MPEP 2173.05(p)(II).

Regarding claim 13, the following terms are rendered unclear as to whether they are structural features of the apparatus: “information”, “reaction plate”, “plurality of samples”, and “plurality of primers”. Additionally, it is unclear if particular structures are required of the “input part” and “arrangement part” such that they can perform their recited functions of the instant claim.

Regarding claim 14, “reaction plate” and “dispensing nozzles” are rendered unclear as to whether they are structural features of the apparatus. Additionally, it is unclear if a particular structure is required of the “arrangement part” such that it can perform the recited function of the instant claim.
	
	Regarding claim 15, “reaction plate” is rendered as unclear as to whether it is a structural feature of the apparatus.

	Regarding claim 16, “plurality of samples” and “plurality of primers” are rendered as unclear as to whether they are structural features of the apparatus. Additionally, it is unclear if particular structures are required of the “cluster part” and “arrangement part” such that they can perform the recited functions of the instant claim.

	Regarding claim 17, “plurality of primers” and “primer plate” are rendered as unclear as to whether they are structural features of the apparatus. Additionally, it is unclear if a particular structure is required of the “cluster part” such that it can perform the recited function of the instant claim.

	Regarding claim 18, “reaction plate”, “plurality of samples”, and “plurality of primers” are rendered as unclear as to whether they are structural features of the apparatus. Additionally, it is unclear if particular structures are required of the “calculation part” and “arrangement part” such that they can perform their recited functions of the instant claim.

	Regarding claim 19, “a sample” and “a primer” are rendered as unclear as to whether they are structural features of the apparatus. Additionally, it is unclear if a particular structure is required of the “arrangement part” such that it can perform the recited function of the instant claim.

	Regarding claim 20, “plurality of samples”, “plurality of primers”, and “reaction plate” are rendered as unclear as to whether they are structural features of the apparatus. Additionally, it is unclear if particular structures are required of the “calculation part” and “arrangement part” such that they can perform their recited functions of the instant claim.

	Regarding claim 21, the following terms are rendered as unclear as to whether they are structural features of the apparatus: “plurality of samples”, “sample plate”, “plurality of primers”, “primer plate”, “mixing plate”, and “reaction plate”. Additionally, it is unclear if a particular structure is required of the “mapping part” such that it can perform the recited function of the instant claim.

	Regarding claim 22, “plurality of samples”, “reaction plate”, and “plurality of primers” are rendered as unclear as to whether they are structural features of the apparatus. Additionally, it is unclear if a particular structure is required of the “storage part” such that it can perform the recited function of the instant claim.

	Regarding claim 23, “plurality of samples”, “plurality of primers”, “reaction plate”, and “dispensing nozzles” are rendered as unclear as to whether they are structural features of the apparatus. Additionally, it is unclear if a particular structure is required of the “recommendation part” such that it can perform the recited function of the instant claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haaland et al. (US 2005/0154534 A1; hereinafter as “Haaland”).
	Regarding claims 13-15, 19, and 21, Haaland teaches a multi-analysis apparatus (Fig 1a and 1b, Fig. 2, Fig. 4 and 5).
	Haaland teaches an input part (Fig. 4, item 410 and/or 408, and Fig. 5, item 502); and
	Haaland teaches an arrangement part (Fig. 4, item 409, Fig. 5, item 500 and/or 510, Fig. 7 and Fig. 11).
	It is further noted that Haaland teaches the apparatus includes software (Abs, and para [0009], [0011] and [0012]) and processors and/or algorithms (Abs, and para [0010], [0011] and [0048]). It is noted the instant specification (para. [0097]) identifies such generic structures as being capable of performing the recited functions of the claims.
	Note, in view of the above claim interpretation and indefinite scope of the invention as presently claimed, the apparatus of Haaland and its structural components and features anticipates the apparatus of claims 13-15, 19 and 21.

Regarding claims 16-17, Haaland further teaches a cluster part (Fig. 4, item 409, Fig. 5, item 500, Fig. 7, and Fig. 11).
	Note, in view of the above claim interpretation and indefinite scope of the invention as presently claimed, the apparatus of Haaland and its structural components and features anticipates the apparatus of claims 16-17.
	Regarding claims 18 and 20, Haaland teaches a calculation part (Fig. 5, item 500, 506, 508 and/or 510).
	Note, in view of the above claim interpretation and indefinite scope of the invention as presently claimed, the apparatus of Haaland and its structural components and features anticipates the apparatus of claims 18 and 20.
	Regarding claim 21, Haaland teaches a mapping part (Fig. 1A, item 108, and Fig. 4, item 407 and/or 409). 
	Note, in view of the above claim interpretation and indefinite scope of the invention as presently claimed, the apparatus of Haaland and its structural components and features anticipates the apparatus of claim 21.
	Regarding claim 22, Haaland teaches a storage part (Fig. 1a, item 110, Fig. 4, item 404 and/or 408, and Fig. 5, item 500 and/or 504).
	Note, in view of the above claim interpretation and indefinite scope of the invention as presently claimed, the apparatus of Haaland and its structural components and features anticipates the apparatus of claim 22.
	Regarding claim 23, Haaland teaches a recommendation part (Fig. 1a and 1b, Fig. 2, and Fig. 5, item 500, 508, and/or 510).


Conclusion
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bailey O’Shea whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Fri. 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Dauner can be reached at (571) 270-3574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/BAILEY J O'SHEA/Patent Examiner, Art Unit 1635                                                                                                                                                                                                        





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634